                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION


JONATHAN M. WEIMAR,                    )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )          No. 19-2698-JTF-tmp
                                       )
GEICO ADVANTAGE INSURANCE              )
COMPANY,                               )
                                       )
      Defendant.                       )


               ORDER GRANTING IN PART AND DENYING IN PART
                    DEFENDANT’S MOTIONS TO COMPEL AND
                DENYING DEFENDANT’S MOTIONS FOR SANCTIONS


      Before the court by order of reference are Geico Advantage

Insurance      Company’s   (“Geico”)    motions    to    compel   supplemental

discovery responses from Jonathan M. Weimar and for sanctions in

the form of legal fees and costs. (ECF Nos. 19 & 20.) For the

reasons outlined below, the motions to compel are GRANTED in part

and DENIED in part and the motions for sanctions are DENIED.

                               I.   BACKGROUND

      This is an automobile insurance dispute. Weimar alleges Geico

charged customers a deductible to cover accidents with uninsured

motorists where the uninsured motorists were positively identified

and   solely    at   fault.   Weimar   contends   this    is   unlawful   under

Tennessee state law. Geico concedes this happened to Weimar, but

disputes there was some policy or practice of wrongfully charging

deductibles. Geico also argues Weimar failed to accurately report
that he was using his car to provide ridesharing services, which

Geico argues is grounds for denying Weimar’s individual claim.

      On June 29, 2018, Weimar filed a putative class action in

Tennessee state court seeking recovery of the amount paid by Geico

customers toward the allegedly unlawful deductibles. Discovery

quickly became contentious. Geico served a set of interrogatories

and requests for production on Weimar about his interactions with

ridesharing services and about the “formal notice” Weimar alleges

he provided Geico requesting payment of his claim before filing

suit. Weimar objected to this discovery, though he answered one

interrogatory in what Geico states was an evasive way. Weimar

propounded discovery asking for Geico’s claims files involving

uninsured motorist claims from the relevant class period. Geico

objected to this discovery.

      About a year after the suit was filed, the state court ordered

Geico to produce a random sample of 20% of its claims files from

uninsured motorist claims from the relevant class period, which

came out to 1,366 claims files. At the same time that Geico made

its   initial     production   of   the   claims   files,   it   served   an

interrogatory on Weimar asking him to: “[p]lease identify by claim

number every claim you allege was improperly handled, whether due

to    violation    of   Tennessee    Code   Annotated   56-7-1201(c)      or

otherwise, and describe in detail the data from the claim file and

why you allege the claim was mishandled.” Weimar objected to this
                                 - 2 -
discovery. However, without waiving objection, Weimar stated that

“Geico improperly handled every [uninsured motorist] claim where

Geico’s insured was charged a deductible, the insured had both

collision and uninsured coverage with Geico, and the operator of

the vehicle was positively identified and solely at fault.” Geico

took the position this response was insufficient and filed a motion

to compel a full response to this interrogatory as well as the

earlier disputed discovery requests.

       On October 11, 2019, the state court held a hearing on Geico’s

motion to compel. At the hearing, the state court orally ruled on

the portion of Geico’s motion to compel dealing with Weimar’s

interactions with ridesharing services as follows:

       THE COURT: Let me save you some time.

       [COUNSEL]: Okay.

       THE COURT: Anything that is requested in terms of
       [Weimar’s] employment in driving the car, as he was
       Ubering, driving his Uber, I’m ordering you to answer
       those questions in full.

(ECF No. 19-5 at 2.) The state court also ordered Weimar to respond

to the interrogatory regarding the “formal notice” issue. 1


1Or, at least, so the court assumes. Geico represents this is true
in its brief, and Weimar does not address the topic. (ECF No. 19
& 28.) However, the excerpt of the state court transcript Geico
provided does not actually contain an oral ruling on this subject.
It appears Geico simply neglected to attach the relevant page to
its excerpt. The court has no reason to doubt the accuracy of
Geico’s representation about this matter, especially since Weimar
has had the opportunity to contest this assertion and has not done
so.
                                 - 3 -
     The state court also orally ruled on the portion of Geico’s

motion to compel dealing with the claims file interrogatory. The

court’s oral ruling was issued in the following exchange:

     [COUNSEL FOR WEIMAR]: Your Honor, the basis for the
     objection is they didn’t ask for rolling identification.
     They asked for every claim file that was mishandled. We
     don’t have all the claim files. We are happy to provide
     kind of a rolling basis what they –

     THE COURT: It says every claim file that you allege.

     [COUNSEL FOR WEIMAR]: That’s correct. And we don’t have
     every claim – we don’t have every file.

     THE COURT: The ones that you have in your possession is
     what they’re asking for.

     [COUNSEL FOR WEIMAR]: Okay. Well, we can identify that.
     I mean, we clearly identified Weimar –

     THE COURT: And when can we do it? Can we do it by November
     15?

     [COUNSEL FOR WEIMAR]: Yes, sir.

     THE COURT: So prepare an order to that effect.

     [COUNSEL FOR WEIMAR]: Yes, sir.

     [COUNSEL FOR GEICO]: I guess we will prepare – that will
     be our responsibility, Your Honor.

     THE COURT: What is the next one?

     [COUNSEL FOR GEICO]: And then, Your Honor, we will – if
     the Court’s permission [sic] we will put in the order
     that once the plaintiffs make a determination that
     additional claims files are mishandled, that they give
     that information to us.

     THE COURT: Absolutely.



                                 - 4 -
(ECF No. 20-2 at 4-5.) At the same hearing, the state court allowed

Weimar to amend his complaint to add a request for punitive

damages. The amendment to Weimar’s complaint increased the damages

at issue over the threshold for removal to federal court under the

Class Action Fairness Act of 2005. See 28 U.S.C. § 1332(d)(2).

Later the same day, Geico filed notice of removal. (ECF No. 1.)

Consequently, a written order memorializing the state court’s oral

rulings on the motion to compel was never entered.

      Despite the absence of a written order, on November 15, 2019,

Weimar produced a spreadsheet to Geico identifying by Bates number

and document identification number the documents in Geico’s sample

of   claims     files    that   Weimar     argues    were   mishandled.      Weimar

identified 1,088 claims files that were mishandled, roughly 80% of

Geico’s   random    sample      of   uninsured      motorist   claims      from   the

relevant class period. Weimar did not provide any of the other

discovery the state court ordered to be compelled at that time. On

December 20, 2019, Geico filed the instant motions to compel. (ECF

Nos. 19 & 20.) The next day, Weimar produced what Weimar represents

in his brief are all responsive documents to Geico’s requests for

production about Weimar’s use of ridesharing services. However,

Weimar    did    not     provide     supplemental      responses      to    Geico’s

interrogatories         about   Weimar’s    interactions       with   ridesharing




                                           - 5 -
services at that time, 2 nor supplement his response to Geico’s

interrogatory about the “formal notice” issue.

      Geico argues that the court should enforce the state court’s

oral order. Weimar argues that the state court’s order is of no

legal consequence because this action has been removed to federal

court and that the sought-after discovery is not consistent with

the Federal Rules of Civil Procedure in various ways. Weimar also

argues in certain parts of his brief that he has, in fact, complied

with the state court’s order.

                           II.   ANALYSIS

A.    Effect of the State Court’s Oral Orders

      28 U.S.C. § 1450 provides that “[a]ll injunctions, orders,

and other proceedings had in [an action removed to federal court]

prior to its removal shall remain in full force and effect until

dissolved or modified by the district court.” 28 U.S.C. § 1450.

This statute means what it says: that “state-court rulings do

remain binding on the parties unless and until formally set aside

by the federal district court[.]” Wright & Miller, 14C Fed. Prac.

& Proc. Juris. § 3738 (Rev. 4th ed.). This includes discovery




2In his brief, Weimar provides a substantive response to one of
Geico’s interrogatories about ridesharing, Interrogatory 18.
However, briefs filed by counsel are different from sworn
interrogatory responses, and there is no indication that Weimar
has supplemented his sworn interrogatory responses.
                                 - 6 -
rulings. See, e.g., Cooper Health Sys. v. Virtua Health, Inc., 259

F.R.D. 208, 212 (D.N.J. 2009).

      One oddity here is that because removal occurred on the same

day as the state court’s oral rulings, the state court did not

have an opportunity to memorialize its oral rulings prior to

removal. Most courts faced with this problem have concluded that

oral state court rulings are enforceable in federal court after

removal. W. Ben. Sols., LLC v. Gustin, No. 1:11-CV-00099-EJL, 2012

WL 4417190, at *3 (D. Idaho Sept. 24, 2012); Pebble Creek Homes,

LLC v. Upstream Images, LLC, 547 F. Supp. 2d 1214, 1218 (D. Utah

2007); Heidel v. Voight, 456 F. Supp. 959, 960 (E.D. Wis. 1978);

but see Diplomat Pharmacy, Inc. v. Humana Health Plan, Inc., No.

1:08-CV-620, 2008 WL 2685271, at *1 (W.D. Mich. July 2, 2008)

(holding, based on Michigan state law, that a state court order

needed to be in writing to be valid). 3 In a somewhat different

procedural context, a Tennessee federal court has held the date a

Tennessee state court orally granted amendment to a complaint was

the effective date of amendment rather than the later date of the


3It does not appear that Tennessee has a similar state law
prohibition on oral orders. Tennessee requires judgments and final
orders granting dispositive motions to be in writing, and state
appellate courts give primacy to written orders when a conflict
exists between a written order and oral ruling. Payne v. CSX
Transportation, Inc., 467 S.W.3d 413, 441 n.21 (Tenn. 2015); Tenn.
R. Civ. Pro. 58. This rule does not make oral rulings a “nullity,”
however, even on dispositive matters. See Irvin v. Irvin, No.
M2011-02424-COA-R3CV, 2012 WL 5993756, at *24 (Tenn. Ct. App. Nov.
30, 2012).
                                 - 7 -
written order memorializing the ruling, reasoning that a contrary

holding would “exalt form over substance[.]” Ford v. Healthport

Techs., LLC, No. 3:08-CV-208, 2008 WL 3927146, at *3 (E.D. Tenn.

Aug. 21, 2008). Based on the weight of authority, the court

concludes that the state court’s oral ruling compelling discovery

was, and remains, valid and binding on the parties.

      Weimar raises a variety of arguments as to why the state

court’s rulings compelling discovery should not have been granted.

But the rulings were granted, and this court has never set them

aside. The     parties   had   a   fair   opportunity   to   litigate     these

discovery disputes in state court, and this court finds no basis

to allow the parties to relitigate these disputes in federal court.

B.    Weimar’s Compliance With the State Court’s Order

      The next question is whether Wiemar’s responses comply with

the state court’s order. Weimar refused to answer Interrogatories

18 and 29 entirely. 4 The motion to compel is thus GRANTED with

respect to those interrogatories.

      In his brief, Weimar represents that he fully responded to

Requests for Production 28, 30, 31, and 32 the day after the motion

to    compel   was   filed.    (ECF   No.   28   at   7.)    Based   on   this


4As noted above, Weimar provided a response to Interrogatory 18 in
his brief. However, briefs filed by counsel are not sworn
interrogatory responses. Furthermore, Weimar’s response to
Interrogatory 18 in the brief appears to be inadequate for the
same reasons that his response to Interrogatory 17 is inadequate,
as discussed below.
                                 - 8 -
representation, and without prejudice to a future motion to compel

by Geico in the event this production turns out to be deficient,

the motion to compel is DENIED as to Requests for Production 28,

30, 31, and 32.

     Weimar   argues   he   has   fully   answered   Interrogatory   17.

Interrogatory 17 asks Weimar to list his origin, destination, and

purpose for every trip he took on the day of the accident. Weimar

claims he does not recall any of that information except that he

was not on a trip for a ridesharing service at the time of the

accident, and that he cannot be compelled to provide information

he does not recall. Geico argues that it has provided Weimar with

records Geico has obtained from two ridesharing services showing

Weimar driving for each service that day, so Weimar ought to be

able to recall at least some of his trips on the day of the accident

by inspecting those records. A party responding to an interrogatory

is obliged to make a reasonable effort to answer the interrogatory

by referencing information at his or her disposal before claiming

that he or she does not know the answer. See, e.g., Mohnsam v.

Nemes, No. 3:17-CV-427-CRS-CHL, 2019 WL 3307233, at *4 (W.D. Ky.

July 23, 2019). Given that, the motion to compel with regard to

Interrogatory 17 is GRANTED. Weimar shall make a reasonable effort

to investigate his origin, destination, and purpose for every trip

he took on the day of the accident, including but not limited to


                                    - 9 -
examining the records provided to him by Geico of his interactions

with ridesharing services.

     This leaves only the interrogatory asking Weimar to identify

mishandled claims. Weimar argues he has complied with the state

court’s order by producing a spreadsheet to Geico identifying by

Bates number and document identification number the documents in

Geico’s sample of claims files that Weimar argues were mishandled.

Geico argues Weimar’s response is deficient because it (1) does

not identify the mishandled claims by claims number, (2) does not

list claims Weimar alleges were mishandled outside of the claims

sample Geico provided, and (3) does not give detailed claim-

specific reasons why Weimar believes each identified file was

mishandled.

     The state court’s oral ruling required Weimar to identify

those claims he alleges were mishandled. The state court’s oral

ruling did not say anything about identification by claims number

rather than Bates number. That requirement appears in Geico’s

original interrogatory, not in anything announced by the state

court. The court declines to assume the state court adopted all of

Geico’s interrogatory by implication. Furthermore, the context in

which the ruling occurred suggests that the identified claims would

be those claims that Weimar had access to — the claims in the

sample. Geico’s first two objections to Weimar’s response are

without a recorded basis in the state court’s oral order.
                                - 10 -
     The court also declines to interpret the state court’s oral

order   as   requiring   detailed   claim-specific   reasons   about   why

Weimar believes each allegedly mishandled claim was mishandled.

One of the primary purposes of the class action mechanism is to

avoid the unnecessary expense of individually litigating matters

that can be resolved on a classwide basis. Requiring detailed

discussion of hundreds of individual claims would undermine this

benefit — especially in a case such as this, where the class might

never be certified. The state court said nothing in its oral ruling

that suggests it wanted to impose such a pre-certification burden

on Weimar.

     Weimar has identified each claim in the sample that he alleges

was mishandled. Because the state court’s order did not require

anything further, the motion to compel with regard to Interrogatory

30 is DENIED.

C.   Sanctions

     Geico requests sanctions in the form of legal fees and costs.

Geico argues that Weimar’s failure to comply with the state court’s

orders justifies sanctions. The Federal Rules of Civil Procedure

permit legal fees and costs to be awarded as sanctions.         See Fed.

R. Civ. P. 37(a)(5)(C) (“If the motion [to compel] is granted in

part and denied in part, the court . . . may, after giving an

opportunity to be heard, apportion the reasonable expenses for the

motion.”). It is within the court’s discretion to decide whether
                                - 11 -
to award legal fees and costs where a motion to compel is granted

in part and denied in part. Id. Here, given the unusual procedural

questions associated with the state court’s order, the court elects

not to impose sanctions. The motions for sanctions are DENIED.

                         III. CONCLUSION

     For the reasons above, the motions to compel are GRANTED in

part and DENIED in part. The motions for sanctions are DENIED. To

the extent the motions are granted, Weimar shall respond within

fourteen days of entry of this order.

     IT IS SO ORDERED.

                              s/ Tu M. Pham
                              TU M. PHAM
                              United States Magistrate Judge

                              January 16, 2020
                              Date




                                - 12 -
